Citation Nr: 0824235	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1947 and November 1953 to October 1969.  The 
appellant is the veteran's surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2007, the appellant testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the appellant contends she 
should receive VA benefits because her husband served in 
Vietnam and a presumptive disease related to herbicide 
exposure, diabetes mellitus, was a contributing factor in his 
death.  The Board notes, however, that after a thorough 
review of the veteran's claims file and personnel records, 
there is no indication of Vietnam service, and his service in 
Korea was prior to April 1968, the beginning date of Agent 
Orange use in Korea.  Thus, exposure to Agent Orange cannot 
be presumed in this case.

The veteran died in August 2003, at the age of 76 due to 
hepatocellular carcinoma due to hepatitis C.  Other 
significant conditions listed on his death certificate as 
contributing to the veteran's death include chronic 
obstructive pulmonary disease 
and diabetes mellitus/adrenal dysfunction.  Private medical 
records note a history of lung cancer with left upper 
lobectomy in 1990 or 1991 at Texas Tech Medical School.

The veteran's personnel records, specifically a DD Form 230-
B, indicate that he participated in atomic bomb testing at 
Camp Desert Rock, Nevada for approximately twenty weeks 
during 1951.  A service treatment note dated in November 1953 
indicates that the veteran was seen for pharyngitis and 
possible anemia secondary to radiation.  

Primary liver cancer "except if cirrhosis or hepatitis B is 
indicated" and lung cancer are presumptive diseases in 
radiation-exposed veterans under 38 C.F.R. § 3.309(d).  The 
Board notes that a private medical record dated in December 
1999 indicates positive tests for hepatitis A, B and C.  
Additionally, the presumption of service connection can be 
rebutted by affirmative evidence of an intercurrent disease 
or injury.  The veteran's death certificate notes he died 
from hepatocellular carcinoma due to hepatitis C.  As 
hepatitis B is "indicated" by the medical evidence and 
there is affirmative evidence of hepatitis C causing his 
cancer, the presumptive provisions of 38 C.F.R. § 3.309(d) 
cannot be utilized with respect to his liver cancer.  
However, the facts of this case do warrant continued 
development.

First, the evidence indicates the veteran had a history of 
lung cancer in 1990 or 1991 and underwent a left upper 
lobectomy at Texas Tech Medical School around that time.  
Treatment records dating since 1994 from other providers note 
no recurrence of the lung cancer.  A private report from 
December 1999 noted no history of IV drug abuse or 
transfusion, but indicated there was a suggestion of some 
type of hepatitis when the veteran was in the Korean War.  
Service treatment records, however, fail to show any evidence 
of hepatitis in service.  A 2001 medical report notes the 
veteran was diagnosed with hepatitis C, and suggests that 
this could possibly be due to a transfusion during the 
lobectomy in 1990 or 1991.  

The Board notes that lung cancer is a radiogenic disease 
under 38 C.F.R. § 3.309(d).  Moreover, a disability which is 
proximately due to or the result of a service-connected 
disease or injury can also be service connected.  See 
38 C.F.R. § 3.310(a).  Thus, records from Texas Tech Medical 
School dating since 1990 should be obtained, to include the 
surgical report from the left upper lung lobectomy, as well 
as any treatment records from providers who treated the 
veteran for lung cancer.  

After the above has been completed to the extent possible, 
the claims file should be submitted to a VA physician to 
determine whether the residuals of the veteran's lung cancer 
status post left upper lobectomy, materially contributed to 
or hastened the veteran's death.  If not, and the records 
requested above indicate the veteran did, in fact, receive 
blood products during the lobectomy surgery, then an opinion 
should be obtained as to whether the veteran's hepatitis C at 
least as likely as not resulted from the surgery for lung 
cancer.

If service connection for the cause of the veteran's death 
cannot be established based upon service connection as a 
result of lung cancer or conditions secondary thereto, then 
development under the provisions of 38 C.F.R. § 3.311(a), 
(b), and (c) should be followed to determine the veteran's 
radiation dose assessment for his participation in 
atmospheric testing and whether this radiation exposure at 
least as likely as not resulted in his liver cancer. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names 
and addresses of all medical care providers 
who treated the veteran for lung cancer, to 
specifically include treatment and surgery 
at Texas Tech Medical School beginning in 
1990 or 1991.  After securing the necessary 
release, all relevant treatment and 
surgical records should be obtained.

2.  After the above is completed to the 
extent possible, provide the claims file 
to a VA physician for an opinion as to 
whether the veteran's status post upper 
left lobectomy for lung cancer at least as 
likely as not (50 percent probability or 
greater) materially contributed to or 
hastened the veteran's death.  If not, and 
the medical records requested above show 
the veteran received blood products during 
his lobectomy surgery, an opinion as to 
whether it is at least as likely as not 
that his hepatitis C resulted from the 
surgery should be requested.

3.  If the above development does not 
result in a favorable decision, then 
development in accordance with 38 C.F.R. 
§ 3.311(a), (b), and (c) should be 
accomplished, to include obtaining a dose 
estimate through official sources of the 
veteran's radiation exposure while 
participating in atomic bomb testing in 
Camp Desert Rock Nevada, and obtaining an 
opinion in accordance with that regulation 
as to whether the veteran's liver cancer 
at least as likely as not resulted from 
his radiation exposure.  

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




